Title: To John Adams from George Little, 1 September 1800
From: Little, George
To: Adams, John



Dear Sir—
Boston 1 Sept: 1800

A letter of the 11th of August; which I inclose to you, from the Secretary of the Navy, Ordered Liutt. Clough to join the Boston, and mentioned that the President would appoint, and commission all officers to supply the several vacancies. I therefore waited on you, and recommended Mr. Burr, who had served 12 months on board the Boston, whom you was pleased to commission as a Lieutenant—
This day, a Mr Potter, has waited on me with orders from the Secretary to join the Boston, as a Lieutenant. The compliment of Lieutenants is already full, provided Lieutt. Clough joins the Ship in four days from the date, which he has promised to do—I have / The honor to be your / Most Obedient Huml. / Sert.

            
            Geo: Little
            
            
NB I will thank the President to reinclose the Secretaries letter after having read it.—

